          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

United States of America,

v.                                      Case No. 1:18-cr-00349

Michael Stephen Autry (1) and           Michael L. Brown
Jordan Cameron Christian Grey           United States District Judge
(2),

                          Defendants.

________________________________/

                           OPINION & ORDER

     The United States obtained an indictment against Defendants

Michael Stephen Autry and Jordan Grey claiming they “did knowingly

make, print, and publish a notice and advertisement offering to

exchange, display, and distribute” child pornography, in violation of Title

18, United States Code, Sections 2251(d)(1)(A), 2251(e), and Section 2.

(Dkt. 13 at 1–2.) The United States further alleged Defendants did this

by posting images, videos, and links in a private group chat that led

others on the chat to access child pornography maintained in Internet

user accounts.    (Id.)     By way of further explanation outside the

indictment, the United States alleges the Defendants made these
postings after being invited into an online chat called “The Common

Interest.” Defendants moved to dismiss the indictment for failure to state

an offense. (Dkts. 41; 52.) Defendant Autry also moved to dismiss for

improper venue. (Dkt. 42.) Magistrate Judge Catherine M. Salinas

issued a Report and Recommendation saying the Court should deny their

motions. (Dkt. 64.) Defendant Autry filed objections, and Defendant

Grey adopted his objections as to the motion to dismiss for failure to state

an offense. (Dkts. 66; 67.)

I.   Legal Standard

     After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

Fed. R. Crim. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The

district judge should “give fresh consideration to those issues to which

specific objection has been made by a party.” Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation omitted). For



                                     2
those findings and recommendations to which a party has not asserted

objections, the court must conduct a plain error review of the record.

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

      Parties objecting to a magistrate’s report and recommendation

must specifically identify those findings to which they object. Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). “Frivolous, conclusive, or

general objections need not be considered by the district court.” Id. The

Court has conducted a de novo review of Defendants’ motions to dismiss.

II.   Discussion

           Defendants’     Motions      to   Dismiss   for   Insufficient
           Pleadings

      Defendants moved to dismiss under Federal Rule of Criminal

Procedure 12(b) arguing the indictment failed to state an offense and

failed to identify the manner and means by which they allegedly

committed the offense. Defendants also argued that — even accepting

the United States’s allegations as true — their conduct did not violate

the statute as their communications in the group chat can never qualify

as a “notice or advertisement” under the statute. The Magistrate Judge

rejected each claim.




                                    3
     Defendants argue the Magistrate Judge erred in determining the

indictment states an offense because it tracks the wording of the statute.

This Court disagrees. The Eleventh Circuit has held that an indictment

is sufficient if it tracks the wording of the statute, so long as the wording

sets forth the essential elements of the crime. United States v. Critzer,

951 F.2d 306, 307 (1th Cir. 1992). The indictment in this case does

exactly that. It also explains the specific conduct by which they are

alleged to have violated the statute — the posting of images and videos

and by posting links that led other users to access child pornography files.

(Dkt. 13 at 2.) Defendant Autry cites United States v. Elso, 571 F.3d 1163

(11th Cir. 2009), in support of his claim the Court may pierce the

indictment and further evaluate the adequacy of its allegations. But that

case involved an attack on the district court’s subject matter jurisdiction

— not the adequacy of the factual allegations.

     Defendants also argue the Magistrate Judge erred in finding their

communications on The Common Cause chat could possibly qualify as a

“notice or advertisement” under the statute because they lacked any

public aspect. They say the Court should adopt the dissent in United

States v. Caniff, 916 F.3d 929, 930 (11th Cir. 2019), and find their conduct



                                     4
falls outside the statute. The Court, however, cannot reach that issue yet

as it is bound by the allegations in the indictment.

     At this point, the United States is entitled to the benefit of its

allegations. The Eleventh Circuit has specifically stated that the Federal

Rules of Criminal Procedure do not “provide for a pre-trial determination

of the sufficiency of the evidence.” Critzer, 951 F.3d at 307. It has thus

found it improper for a district court to do exactly that which Defendants

ask it to do — move beyond the sufficiency of the indictment’s allegations

and determine whether the presumably undisputed facts constitute the

crime charged. Id.

     There are moments in a criminal prosecution when a district court

can make that determination. Federal Rule of Criminal Procedure 29,

for example, allows a court to make such an assessment at the close of

the United States’s case. Likewise, Federal Rule of Criminal Procedure

11(b)(3), says a court cannot accept a guilty plea unless it determines

there is a factual basis for the plea. This means a court must determine

that the facts proffered by the United States and admitted by a defendant

provide evidence from which the Court “could reasonably find that the




                                    5
defendant was guilty.” United States v. Frye, 402 F.3d 1123, 1128 (1th

Cir. 2005). But, we are not at either of those points.

     The United States may be trying to square the circle. The Court

recognizes a possible disconnect between the sending or posting of “a

couple of images” and the plain meaning of the terms “advertisement”

and “notice.” Even putting aside the public/private issue, there seems to

be a difference between sending out a video to a group chat and

advertising or providing a notice of that item. If a defendant sent an

image out to others on the chat, it is hard to understand how that could

be an advertisement or notice for that image or other illegal content. It

is the content itself. Unless the statute simply outlaws the distribution

of illegal content — which would make it duplicative of other statutes —

it would seem not to cover simply distribution of illegal images. The facts

of this case are also very different from the facts in Caniff. On the other

hand, the Court notes that every circuit court to address the issue has

employed    an   expansive   definition   of   the   terms   “notice”   and

“advertisement” to apply §2251(d) to private communications and

conduct very similar to the conduct at issue here. See United States v.

Gries, 877 F.3d 255, 260 (7th Cir. 2017) (sending email to members of



                                    6
group notifying them of child pornography); United States v. Franklin,

785 F.3d 1365, 1367-68 (10th Cir. 2015) (posting previews to

downloadable files); United States v. Grovo, 826 F.3d 1207, 1211 (9th Cir.

2016) (message visible to 40-45 people notifying them of child

pornography).

       It is not clear, however, that any of those cases directly address the

issue of whether sending child pornography itself constitutes an

advertisement for or notice of child pornography. The Court has doubts

that such conduct fits within the terms of the statute. Perhaps that will

not be an issue. Perhaps there was dialogue surrounding the posting of

images that might make the United States’s case stronger.            At the

hearing before Magistrate Judge Salinas, the United States suggested

there was significant dialogue surround the posting of images. That

discussion might make the sending of content an advertisement or notice

of that content. Perhaps not. But the Court cannot assess that issue

now.     The Court overrules Defendants’ objections and adopts the

Magistrate Judge’s recommendation that their motions to dismiss based

on the sufficiency of the allegations be denied. The Court will address




                                      7
this issue when the evidence is presented to a jury at trial or the Court

at a plea hearing.

             Motion to Dismiss for Improper Venue

     Defendant Autry also moved to dismiss for improper venue saying

he committed no illegal act within the Northern District of Georgia.

     Venue rules come from a number of sources. Article III of the

United States Constitution states: “The Trial of all Crimes . . . shall be

held in the State where the said Crimes shall have been committed . . . .”

U.S. Const. art. III, § 2, cl. 3. The Sixth Amendment guarantees that

“[i]n all criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial, by an impartial jury of the State and district

wherein the crime shall have been committed . . . .” U.S. Const. amend.

VI. These provisions afford a criminal defendant the right to trial in the

district in which he or she committed the crime alleged in order to protect

the defendant from bias and inconvenience from trial in some other

forum. See, e.g., United States v. Johnson, 323 U.S. 273, 275 (1944)

(unfairness of requiring trial before “a tribunal favorable to the

prosecution” and “difficulties, financial and otherwise” of being tried in

“places remote from home”); United States v. Cores, 356 U.S. 405, 407



                                    8
(1958) (“The provision for trial in the vicinity of the crime is a safeguard

against the unfairness and hardship involved when an accused is

prosecuted in a remote place.”).     Other statutes also speak of venue.

Federal Rule of Criminal Procedure 18, for example, states that “[u]nless

a statute or these rules permit otherwise, the government must prosecute

an offense in a district where the offense was committed.” Fed. R. Crim

P. 18. Finally, 18 U.S.C. § 3237(a) addresses so-called “continuing

offense” by providing that “any offense against the United States begun

in one district and completed in another, or committed in more than one

district, may be inquired of and prosecuted in any district in which such

offense was begun, continued, or completed.” Id.

     In United States v. Rodriguez–Moreno, 526 U.S. 275 (1999), the

Supreme Court instructed that a district court determining the

suitability of a particular venue “must initially identify the conduct

constituting the offense (the nature of the crime) and then discern the

location of the commission of the criminal acts.” Id. at 279. The statute

at issue in this case makes it a crime to “knowingly make[ ], print[ ], or

publish[ ], or cause[ ] to be made, printed, or published, any notice or

advertisement seeking or offering [child pornography].” 18 U.S.C.



                                     9
§ 2251(c)(1)(A). The criminal activity at issue is thus the publication of

something seeking or offering child pornography. This is the type of

crime that may occur in more than one district, including at least the

district in which the offer or request is made and the district in which it

is received.

      The Magistrate Judge recognized that the Eleventh Circuit has not

addressed venue under 18 U.S.C. § 2251(c). In the absence of any such

guidance, the Magistrate Judge relied on the Second Circuit’s conclusion

in United States v. Rowe, 414 F.3d 271 (2d Cir. 2005), that venue under

the statute may be found where the undercover agent was located when

he entered the chat. Defendant Autry makes no new argument and

simply says the Magistrate Judge should not have followed that decision.

He presents no legal authority to the contrary. He claims he will have to

travel to Atlanta for the trial and find a place to live (at his own expense).

(Dkt. 66 at 2.) He does not, however, identify any actual prejudice from

venue in Atlanta. Moreover, this allege prejudice — if sufficient — could

be addressed by a motion to transfer venue under Federal Rule of

Criminal Procedure 21(b), but he filed no such motion. Defendant Autry




                                     10
has also cited no legal authority suggesting this inconvenience warrants

dismissal in the absence of a motion to transfer venue.

      The Court agrees with the Magistrate Judge’s conclusion that,

given the undercover agent’s repeated participation in the chat group

from the Northern District of Georgia, Defendant Autry’s motion to

dismiss for improper venue should be dismissed.

III. Conclusion

      The   Court   OVERRULES        Defendants    Autry’s   and   Grey’s

Objections to the Report and Recommendation (Dkts. 66; 67), ADOPTS

the Magistrate Judge’s Report and Recommendation (Dkt. 64), and

DENIES Defendants Autry’s and Grey’s Motions to Dismiss (Dkts. 41;

42; 52).

      SO ORDERED this 3rd day of March, 2020.




                                   11
